Citation Nr: 0634177	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  02-14 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for arthritis of the 
lumbosacral spine, to include as secondary to service-
connected residuals of a left knee injury with a 
postoperative total knee arthroplasty.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to May 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied service connection for a low back disability, to 
include as secondary to the veteran's service-connected 
residuals of a left knee injury with a postoperative total 
knee arthroplasty.  The RO issued a notice of the decision in 
September 2001, and the veteran timely filed a Notice of 
Disagreement (NOD) in February 2002.  Subsequently, in July 
2002 the RO provided a Statement of the Case (SOC), and 
thereafter, in September 2002, the veteran timely filed a 
substantive appeal.

A June 1995 RO decision denied the veteran's original claim 
for secondary service connection for a low back disability on 
the basis that the claim was "not well grounded".  The 
Veterans Claims Assistance Act of 2000 (38 U.S.C.A. § 5100 et 
seq. (West 2002)), among other things, eliminated the 
requirement for a well-grounded claim.  See 38 C.F.R. § 3.159 
(2006).  The September 2001 RO decision that is the subject 
of this appeal found that the law and regulations pertaining 
to the finality of unappealed RO decisions was not applicable 
because the veteran was claiming, in part, that his low back 
disability was linked to the accident that resulted in his 
in-service injury left knee injury.  Accordingly, the claim 
was adjudicated on a de novo basis.

While it is clear that the thrust of the veteran's claim is 
that his low back disability is secondary to his service-
connected left knee disorder, it is apparent that he is also 
alleging that his low back disability is secondary to the in-
service injury that involved his left knee.  (See, e.g., a 
May 2004 private medical record.)  As noted above, the RO has 
developed this appeal as involving a new claim that includes 
service connection on a direct incurrence basis.  See 
Statement of the Case (July 2002).  It is also pertinent to 
note that there is X-ray evidence dated in May 2004 
reflecting a new or additional diagnosis.  In Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), the Federal Circuit 
held that a claim based on a diagnosis of a new disorder 
represents a new claim.  

In view of the foregoing, the Board finds that the appeal 
should be adjudicated as a new claim rather than an 
application to reopen a claim.  That is, the Board concurs 
with the RO in finding that the veteran does not have the 
additional burden of submitting new and material evidence to 
reopen his claim.  

The veteran did not request a hearing on this matter.  

On appeal in April 2004, the Board remanded the case, 
directing the Appeals Management Center (AMC) to provide the 
veteran with proper Veterans Claims Assistance Act (VCAA) 
notice.  The RO issued a Supplemental Statement of the Case 
(SSOC) in July 2006.

The Board finds that the AMC complied with the April 2004 
Remand directive, see Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders), however, 
the appeal is again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
Service Medical Records (SMRs)
The veteran's SMRs disclose no findings relating to an injury 
or disability involving the low back.  In the May 1956 Report 
of Medical Examination for Discharge, the clinician observed 
a slight defect in the veteran's gait, following an in-
service operation of the left knee.



Post-Service Records
VA Medical Reports
A July 1995 VA medical note indicates the veteran's 
complaints about low back pain, and X-rays from April 1995 
demonstrated severe degenerative changes at the lowest lumbar 
levels

A May 1996 VA medical report notes that an X-ray of the 
veteran's lumbar spine revealed severe degenerative joint 
disease (DJD), and a November 1996 VA medical record conveys 
that the veteran's DJD of the lumbosacral spine was becoming 
worse.  

The veteran received a total knee arthroplasty of the left 
knee in March 1998.

In June 1999, the veteran underwent a CT scan of the 
lumbosacral spine, which revealed severe degenerative changes 
of the facets at the L5-S1 level with mild degenerative 
changes elsewhere.  No definite herniated disc of spinal 
stenosis was observed.  

A July 2001 VA medical note indicates the veteran's history 
of chronic low back pain and DJD.

A June 2002 VA medical record by Dr. R.L.S. conveys his 
impression that the veteran displayed slight scoliosis in the 
upper lumbar area with large osteophytes scattered throughout 
the lumbosacral spine.  He also observed severe disc space 
narrowing, but no evidence of spondylolysis or 
spondylolisthesis.

June 2002 VA Examination
The veteran submitted to a June 2002 VA examination by Dr. 
A.W., who reviewed the veteran's claims file.  He noted the 
veteran's left knee injury during service as well as his 
multiple knee surgeries during service and post-service.  Dr. 
A.W. also observed that the veteran's SMRs were silent with 
respect to any low back injury or disability, and commented 
that the veteran believed his low back disorder to be related 
to his total knee surgery or to the in-service accidents.  

After a physical examination, wherein the veteran reported 
low back pain, and a review of prior X-rays of the back, Dr. 
A.W. diagnosed the veteran with lumbar degenerative disc 
disease (DDD), with mild to moderate osteoarthritic changes 
at the facets, L4-5, L5-S1.

As for any left knee disability-low back disorder link, Dr. 
A.W. stated that he found no evidence of record that the 
veteran injured his back during service.  He further 
determined that the veteran's very diffuse lumbar DDD and 
facet disease suggested a natural progression of a disease 
process, and asserted that the evidence of record did not 
indicate that this natural progression was aggravated, 
worsened or caused by the in-service accidents, which yielded 
the veteran's left knee disability.         

Private Medical Reports
In a May 2004 private medical notation, the clinician 
recorded the veteran's complaint of low back pain and right 
leg pain ever since a 1955 in-service accident when he was 
struck by a vehicle.  

In another May 2004 private medical report by Dr. S.J., the 
veteran conveyed a history of low back pain.  The physician 
obtained images of the lumbar spine and observed some 
degenerative changes and disc space narrowing.  Dr. S.J. 
conveyed his impression that the veteran had slight 
retrolisthesis of the L1 on L2 and of L2 on L3.  He further 
noted left lateral disc protrusion and mild central canal 
narrowing, as well as neural foraminal stenosis.  Dr. S.J. 
offered no opinion as to the cause or origin of these 
abnormalities.   

Physician's Assistants' Correspondences
In May 2004, N.M., a physician's assistant, indicated that 
she could not presume to state that the veteran's back pain 
and his postoperative left knee disability were related, as 
she did not have the expertise to offer such an opinion.  

In a June 2004 correspondence, N.M. attested to the veteran's 
history of increasing back pain.  She further indicated that 
the veteran's "history relates aggravated symptoms since 
[his] Left Total Knee procedure of 1998," although N.M. 
again acknowledged that "I cannot say with any orthopedic 
expertise that these two items are related."  

In a more recent, August 2006 orthopedic note by S.A.J., also 
a physician's assistant, he stated that it was not uncommon 
for a knee disability, such as the veteran's, to cause back 
pain and posture problems.  He indicated that he could not be 
certain about what caused the veteran's back pain, but 
asserted that it was as likely as not that the veteran's left 
knee disability was causing the back problems.    

Veteran's Accounts
A February 2002 VA medical report indicates the veteran's 
belief that his left knee and back disabilities were related.

As reflected in a September 2004 VA medical report, the 
veteran conveyed that he had "bad discs" in his back, with 
severe degeneration.  He indicated that he had received 
cortisone injections to the lumbar spine over the prior six 
months.

In a July 2005 VA medical report, the veteran stated that he 
had low back pain for the previous six months, which he 
attributed to his irregular posture, secondary to knee 
asymmetry over the last few decades.  

b. Applicable Law and Regulation
Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to implement the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.



c. Discussion 
The Board determines that while the veteran appears to have a 
low back disability, as diagnosed in the June 2002 VA 
examination, it remains unclear whether this disability was 
caused or aggravated by his service-connected residuals of a 
left knee injury with a postoperative total knee 
arthroplasty.  Although the June 2002 VA examiner, Dr. A.W., 
conveyed his opinion that the veteran's low back disability 
was not aggravated, worsened or caused by the in-service 
accidents that yielded the veteran's left knee disability, 
such an opinion pertains to a direct service connection 
issue; it does not answer the secondary service connection 
question at issue in the instant case, namely, whether the 
veteran's service-connected left knee disability caused or 
aggravated his low back disorder.  The Board specifically 
notes that, while Dr. A.W. commented that the nature of the 
veteran's arthritis of the lumbosacral spine was suggestive 
of the natural progression of a disease process, he did not 
fully address the question of whether the arthritis itself 
was caused or aggravated by the veteran's left knee 
disability, to include a total knee arthroplasty and any gait 
disturbance that may be associated with the service-connected 
knee disability.  Additionally, the August 2006 opinion that 
the veteran's low back disability was as likely as not caused 
by his service-connected left knee disorder was proffered by 
a physician's assistant.  While the latter clinician is 
competent to render such an opinion, the Board finds that, 
given the conflicting nature of the evidence and the 
orthopedic question at hand, an opinion from an orthopedic 
physician is warranted. 

In light of the forgoing, the Board finds that a current VA 
examination and opinion from an orthopedic physician are 
warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).          

Accordingly, this case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his claims from 
all time periods.  In particular, because 
the veteran referenced missing personnel 
and medical records from Wilcox Hospital 
and Latham, the AMC/RO should seek to 
obtain such records.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity of the nonservice-
connected disease or injury.

3.  The veteran must be afforded a VA 
examination by an orthopedic physician 
for the purpose of determining the 
etiology of his current low back 
disability, to include arthritis of the 
lumbosacral spine, to include whether 
this disorder was caused or aggravated by 
his left knee disability, including a 
postoperative total knee arthroplasty.   

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
physician is requested to answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's current low back 
disability, to include arthritis of 
the lumbosacral spine, was caused or 
aggravated by his service-connected 
residuals of a left knee injury, to 
include a postoperative total knee 
arthroplasty and any gait 
disturbance associated with the left 
knee disability?

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If the veteran's low back disability 
was aggravated by his service-
connected left knee disability, to 
the extent that is possible, the 
orthopedic physician is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected disease or 
injury (that is, the low back 
disability) before the onset of 
aggravation caused by the left knee 
disability.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




